Case AR SORES SleSeesyeaport9 in TXSD_ Page 1 of 2
5

aa \. Paantes [, Cisse

OS. Redan Coser _usiea ses cae
| FILED
“COTTE BD Dseease SPRIOUAS SEP 30 2019
Pp. o.%so'%" ko iS \O David J. Bradley, Clerk of Court
Wooo MURS T1208
Me. Moma |

Tikes Caccaty(\ OF Ce MRETRHEOD DOO. UL I~ OV -
Wot “ris SECOOK, REQUSSTES, CS USD PU ese>
Poethastes “HS 1ASA Comusesor tlie Conte Seth
TES Copoe tAETEOD ADO. Ht I -CU oC,

thai YES Foe Ysoe Codd maths Whaeine
TOedeber(

we

»

Sets Cer {Ue es ge,
SU ~~. @ GAD _

MSE Meee TEU
.

“ 22!) Sra! WREST :

8 CNS ese ont pope t somes
< ARACTD AEM QEQ QO
8 ~ AAI ‘hasta aw SEO “ryt A A 7

qnog jo 4919 ‘Kaypela T pied

anz 08 d3S Ne ayraitp Yacay

soos oe VE VA LLL
1 (mere Se ae ame - yy

7 ee : fore ee Rt see me pe ee oe ee .

 

Case 4:14-cv-01698

 
